Name: 77/126/EEC: Commission Decision of 25 January 1977 laying down a sampling plan for the United Kingdom of Great Britain and Northern Ireland with regard to the 1975 survey on the structure of agricultural holdings (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  economic analysis;  agricultural structures and production
 Date Published: 1977-02-09

 Avis juridique important|31977D012677/126/EEC: Commission Decision of 25 January 1977 laying down a sampling plan for the United Kingdom of Great Britain and Northern Ireland with regard to the 1975 survey on the structure of agricultural holdings (Only the English text is authentic) Official Journal L 037 , 09/02/1977 P. 0012 - 0013COMMISSION DECISION of 25 January 1977 laying down a sampling plan for the United Kingdom of Great Britain and Northern Ireland with regard to the 1975 survey on the structure of agricultural holdings (Only the English text is authentic) (77/126/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/108/EEC of 20 January 1975 on the organization of a structures survey for 1975 as part of the programme of surveys on the structure of agricultural holdings (1), and in particular Article 8 (1) (c) thereof, Whereas pursuant to Article 8 (1) (c) of Directive 75/108/EEC the sampling plans are to be adopted in accordance with the procedure laid down in Article 11 of that Directive: Whereas pursuant to Article 6 (1) of Directive 75/108/EEC random samples of agricultural holdings are to be taken and the number of these samples is to be between the limits laid down in that Article; Whereas pursuant to Article 8 (1) (c) of Directive 75/108/EEC the sampling plans are to refer to strata and regions; Whereas the United Kingdom of Great Britain and Northern Ireland has presented a sampling plan which fulfils all the conditions set out above; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics. HAS ADOPTED THIS DECISION: CHAPTER I England and Wales Article 1 The sample of agricultural holdings shall be taken from the lists of holdings for the 1974 national census of agriculture. Article 2 The population of the holdings shall be stratified: (a) by region; (b) according to man-days per annum into five groups of strata, the strata limits varying according to technico-economic type. Article 3 1. The sampling of holdings shall be systematic with a random starting point. 2. The sample taken by region, shall include one holding out of 16 for the first group of strata and one holding out of seven for the other groups of strata. CHAPTER II Scotland Article 4 The sample of agricultural holdings shall be taken from the updated lists of holdings for the annual census of agriculture of June 1974. Article 5 The population of the holdings shall be divided according to man-days per annum into two strata: (a) full-time holdings, that is holdings with at least 250 man-days per annum; (b) part-time holdings, that is holdings with less than 250 man-days per annum. (1)OJ No L 42, 15.2.1975, p. 21. Article 6 1. Sampling of holdings shall be systematic. 2. The sample shall comprise one holding in seven for full-time holdings and one holding in 16 for part-time holdings. CHAPTER III Northern Ireland Article 7 The sample of agricultural holdings shall be taken from the updated lists of holdings for the census of agriculture of June 1974. Article 8 The population of the holdings shall be divided according to man-days per annum into six strata : less than 50 man-days per annum, 50 to 199, 200 to 449, 450 to 599, 600 to 1 199 man-days per annum and 1 200 man-days per annum and above. Article 9 1. Sampling of holdings shall be strictly random. 2. The sample shall comprise 2 75 % of the holdings with less than 50 man-days per annum, 5 % with 50 to 199 man-days per annum, 19 % with 200 to 449 man-days per annum and 25 % of holdings in the three remaining strata. CHAPTER IV General provisions Article 10 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 25 January 1977. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President